         Case 1:14-cv-02811-JMF Document 517 Filed 02/12/21 Page 1 of 2


                             Application GRANTED. The Clerk of Court is directed to
February 12, 2021            terminate ECF Nos. 514, 516.
VIA ECF                                             SO ORDERED.
Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007                                          February 12, 2021

       Re:     City of Providence, et al. v. BATS Global Markets, Inc., et al., No. 14-cv-2811:
               Withdrawal of Defendants’ Motion to Compel Deposition Testimony

Dear Judge Furman:

We reference our letter to the court dated February 8, 2021 [ECF 514] seeking to compel the
plaintiffs to provide dates before March 12 for the court-ordered [ECF 508] depositions of their
lawyers.

As noted in our letter to the court dated February 9, 2021 [ECF 15], we received confirmation from
Robbins Geller Rudman & Dowd LLP, which represents plaintiffs Plumbers and Pipefitters
National Pension Fund and the City of Providence, that they would produce a witness for
deposition on March 4.

Through further email correspondence with Plaintiffs’ counsel (See Exhibit A, email chain
between Corban Rhodes and Steven Shepard), we have been advised that the witness identified by
Robbins Gellar Rudman & Dowd on February 9 will also testify on behalf of Labaton Sucharow,
LLP, which represents plaintiff State-Boston Retirement System, and Motley Rice, LLC, which
represents plaintiff Employees' Retirement System of the Government of the Virgin Islands.
Plaintiffs’ counsel have also advised that they will produce one or more witnesses on March 5,
2021 to testify on behalf of all three firms.

Because Plaintiffs have represented that they will produce witnesses for deposition in accordance
with the Court’s order, we respectfully withdraw our motion to compel deposition testimony.

Respectfully submitted,
        Case 1:14-cv-02811-JMF Document 517 Filed 02/12/21 Page 2 of 2



 By: /s/ Stephen J. Senderowitz                 By: /s/ Robert F. Serio
 Stephen J. Senderowitz                         Robert F. Serio
 DENTONS US LLP                                 Justine Goeke
 233 South Wacker Drive, Suite 5900             GIBSON, DUNN & CRUTCHER LLP
 Chicago, IL 60606                              200 Park Avenue
 (312) 876-8000                                 New York, NY 10166
 stephen.senderowitz@dentons.com                Telephone: (212) 351-3917
                                                Facsimile: (212) 351-5246
 Douglas W. Henkin                              Douglas R. Cox
 Justine N. Margolis
 Kiran Patel                                    Steven M. Shepard
 DENTONS US LLP                                 SUSMAN GODFREY LLP
 1221 Avenue of the Americas                    1301 Avenue of the Americas
 New York, NY 10020                             New York, NY 10019
 Telephone: (212) 768-6832                      Telephone: (212) 336-8330
 Facsimile: (212) 768-6800                      Facsimile: (212) 336-8340

 Counsel for New York Stock Exchange LLC,       Counsel for The Nasdaq Stock Market LLC
 NYSE Arca Inc.,                                and Nasdaq BX, Inc.
 and Chicago Stock Exchange, Inc.


 By: /s/ Paul E. Greenwalt III
 Paul E. Greenwalt III
 Michael Molzberger
 SCHIFF HARDIN LLP
 233 South Wacker Drive, Suite 6600
 Chicago, IL 60606
 Telephone: (312) 258-5702
 Facsimile: (312) 258-5600

 Counsel for BATS Global Markets, Inc.
 (n/k/a Cboe Bats, LLC) and Direct Edge
 ECN, LLC



cc: All counsel of record via ECF




                                            2
